DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
Status of Claims
Claims 3, 4, 6, 7, 10, 12 and 26 are cancelled. Claims 1, 29 and 30 are currently amended. Claims 1 and 31 are independent claims. Claims 15-17, 19, 20 and 31-33 are withdrawn. Claims 1, 2, 5, 8, 9, 11, 13, 14, 18, 21-25 and 27-30 are currently examined on the merits.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “…said infrared radiation equipment which irradiates an infrared ray to the upper surface of said seed single crystal…” which should read “…said infrared radiation equipment which irradiates [[an]] the infrared ray to the upper surface of said seed single crystal …” 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 
Claims 1, 2, 5, 8, 9, 11, 13, 14, 18, 21-25 and 27-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,829,869 B2 (‘869) in view of Hudelson et al (US 20180282898 A1, “Hudelson”). Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims 1-26 of ‘869 teach all of the instantly claimed limitations except for a melting apparatus. However Hudelson teaches a melting apparatus, wherein the raw material melting apparatus is positioned below the solid raw material supply apparatus (figs 1A, 2, 3, 5 and 6, 0037-0039 and 0051-0053), the raw material melting apparatus comprising the melting crucible 106, the melting crucible is heated by melting heater 112 (figs 1A, 2, 3, 5 and 6, 0037-0039 and 0051-0053). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified per teachings of Hudelson in order to provide suitable device for uniformly melting raw material and transferring the melt into growth crucible for crystal growth (Hudelson 0036-0039). 
Allowable Subject Matter
Claims 1, 2, 5, 8, 9, 11, 13, 14, 18, 21-25 and 27-30 would be allowable if the rejection on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10829869 B2 (‘869) in view of Hudelson et al (US 20180282898 A1, “Hudelson”), set forth in this Office action. No new matter should be introduced into claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA QI/Primary Examiner, Art Unit 1714